Citation Nr: 0839368	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1991.  He died in June 2003, and the appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
the cause of the veteran's death.

In September 2008, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  

During the September 2008 hearing, the appellant testified 
that the veteran's death is related to his military service.  
Specifically, she explained that his death from pancreatic 
cancer was caused by exposure to radiation during his active 
service.  The appellant asserted that the veteran was a 
missile commander working with different nuclear weapon 
systems while stationed at Holloman and McConnell Air Force 
Bases throughout his military career, which caused him to 
develop pancreatic cancer and lead to his untimely demise.  

Review of the record shows that the veteran died in June 
2003.  The death certificate states that the immediate cause 
of death was pancreatic cancer, and the interval between 
onset and death was listed as nineteen months.  

For radiation-exposed veterans, VA may grant service 
connection for a condition claimed to be attributable to in-
service ionizing radiation exposure in one of three different 
ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996) affirmed 120 
F.3d 1239, 1244 (Fed. Cir. 1997).  First, as provided by 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), certain 
diseases, including pancreatic cancer, may be presumptively 
service connected.  38 C.F.R. § 1112; 38 C.F.R. § 3.309.  
Second, 38 C.F.R. § 3.311 provides special procedures for VA 
to follow in cases where the veteran has been exposed to 
ionizing radiation in service and has subsequently developed 
a radiogenic disease.  See Hilkert v. West, 12 Vet. App. 145, 
148 (1999) (en banc).  All types of cancers are among the 
radiogenic diseases.  Third, service connection may be 
established on a direct basis by showing that a disease was 
the result of exposure to ionizing radiation while in 
service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); 38 C.F.R. § 3.309(d) (2008).

As previously stated, it is alleged that the veteran's duties 
as a missile launch officer involved occupational exposure to 
ionizing radiation.  The veteran's DD Form 214 lists command 
and control officer, Titan II missile launch officer, and 
ground radio electronics repair technician as his primary 
specialties.  It is also noted that the veteran was a 
Minuteman II missile combat crew commander for two years and 
six months during his active duty.  The appellant contends 
that her husband was exposed to ionizing radiation based upon 
direct contact with the missiles along with radiation leaks 
in the various silos.  

In August 2005, the RO requested from the National Personnel 
Records Center (NPRC) the veteran's DD Form 1141 and records 
of exposure to radiation.  The NPRC responded in September 
2005 that there was no DD Form 1141 on file for the veteran, 
and all available medical records were previously furnished 
to the RO.  Although the RO received a negative response from 
the NPRC, the RO failed to seek the existence of the 
veteran's DD Form 1141 with other government agencies, namely 
the Department of the Air Force, the Defense Threat Reduction 
Agency (DTRA), or any other appropriate agency.  The Board 
finds that since it is unclear whether there is a DD Form 
1141 or any other pertinent information for the veteran 
existing within the possession of another government agency, 
further development is required.

After such development is completed, the RO must then forward 
copies of the veteran's service treatment and personnel 
records (and any other information obtained, such as his DD 
Form 1141 and other records of ionizing radiation exposure) 
with a summarization of the appellant's allegations to the 
Under Secretary for Health for preparation of a dose estimate 
of the veteran's total exposure to ionizing radiation in 
service, if any.  38 C.F.R. § 3.311(a)(2)(iii).  Per 
regulation, this procedure is required regardless of whether 
a DD Form 1141 or any other pertinent information is obtained 
from the Department of the Air Force.  

The Board also notes that it appears that the appellant may 
not have been informed of the requirements set by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, proper 
notice as required by the Veterans Claims Assistance Act of 
2000 should be issued to the appellant.  

Accordingly, the case is REMANDED for the following action:  

1.  Ensure that the appellant has 
received proper notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008), including an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Request from the Department of the 
Air Force, DTRA, or any other agency 
deemed appropriate, any available records 
concerning the veteran's alleged ionizing 
radiation exposure or radiation dose in 
service, to include ascertaining whether 
a DD Form 1141 is available.  All 
attempts to obtain such information 
should be documented and incorporated 
into the claims file. 

3.  Prepare a summary of the appellant's 
allegations and supporting evidence 
regarding the veteran's exposure to 
radiation, to include his military 
occupational specialty and the types of 
weapons systems with which he was in 
contact.  Forward this summarization 
along with the veteran's service 
treatment and personnel records (and any 
other information obtained, such as his 
DD Form 1141 and other records of 
ionizing radiation exposure) to VA's 
Under Secretary for Health for 
preparation of a dose estimate of the 
veteran's total exposure to ionizing 
radiation in service, if any.  

4.  Thereafter, any additional 
development deemed appropriate should be 
undertaken, to include referral to the 
Under Secretary for Benefits pursuant to 
38 C.F.R. § 3.311(b), (c).  

5.  After completion of the above-
referenced development, readjudicate the 
claim.  If the claim remains denied, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and given the opportunity 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


